FILED
 1                        ORDERED PUBLISHED                  MAR 30 2015

 2                                                       SUSAN M. SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
                                                           OF THE NINTH CIRCUIT
 3                 UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5
 6   In re:                        )     BAP Nos.     NV-15-1048
                                   )                  NV-15-1064
 7   DEBRA LEIGH JACOBS,           )                (Cross-Appeals)
                                   )
 8             Debtor.             )     Bk. No.     2:04-bk-19619-GS
                                   )
 9                                 )
     DEBRA LEIGH JACOBS,           )
10                                 )
               Appellant/          )
11               Cross-Appellee,   )
     v.                            )     ORDER OVERRULING
12                                 )     UNTIMELY ELECTION
     BRAIN POWER AMERICA INC.;     )
13   JOHN W. MUIJE,                )
                                   )
14             Appellees/          )
                 Cross-Appellants. )
15                                 )
16   Before:   KIRSCHER, PAPPAS and DUNN, Bankruptcy Judges.
17        The Panel has received and considered the election filed by
18   Brain Power America, Inc., and John W. Muije to have BAP appeal
19   NV-15-1048 heard by the United States district court.        Pursuant to
20   Fed. R. Bankr. P. 8005, the Panel has examined the election for
21   timeliness.
22        The deadline for a party to an appeal to file an election to
23   the U.S. district court is governed by 28 U.S.C. § 158(c).
24        [E]ach appeal . . . shall be heard by a 3-judge panel of
          the bankruptcy appellate panel service . . . unless--(A)
25        the appellant elects at the time of filing the appeal;
          or (B) any other party elects, not later than 30 days
26        after service of notice of the appeal; to have such
          appeal heard by the district court.
27
28   28 U.S.C. § 158(c)(1).
 1        The debtor filed her notice of appeal on February 10, 2015,
 2   and the appeal was referred to the BAP (appeal no. NV-15-1048).
 3   On February 24, 2015, Brain Power America, Inc., and John W. Muije
 4   filed their “notice of cross-appeal,” which was referred to the
 5   BAP (appeal no. NV-15-1064).   A cross-appeal briefing order was
 6   issued in both appeals on February 25, 2015, superseding the
 7   initial briefing order issued in NV-15-1048.
 8        On March 5, 2015, in appeal no. NV-15-1048, Brain Power
 9   America, Inc., and John W. Muije filed an election to have the
10   appeal heard at the U.S. district court.   The election identifies
11   the electing parties as “Appellees/Cross-Appellants.”
12        Appellants and cross-appellants must file their election to
13   have an appeal heard at the U.S. district court at the time of
14   filing the notice of appeal or cross-appeal.   28 U.S.C.
15   § 158(c)(1)(a). Appellants and cross-appellants are not “other
16   parties” to an appeal or cross-appeal.   See In re Snell, 237 B.R.
17   636, 638 (6th Cir. BAP 1999) (a cross-appellant must file its
18   election when filing its cross-appeal, it cannot wait until the
19   appellee election period expires in the main appeal).
20        We conclude appellees/cross-appellants’ election is untimely
21   and therefore it is OVERRULED.
22
23
24
25
26
27
28
                                      -2-